Citation Nr: 0421562	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  98-08 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to extension of a temporary total evaluation 
under the provisions of 38 C.F.R. § 4.30 beyond May 1, 2002.

2.  Entitlement to an evaluation in excess of 20 percent for 
low back syndrome with postoperative L5-S1 laminectomy and 
re-do bilateral L5-S1 radical discectomy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to April 
1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in March 1997 and October 2002 by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On March 8, 2004, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.

At the March 2004 hearing, the veteran's representative 
indicated the veteran's intent to pursue a claim of 
entitlement to service connection for a scar on the left hip, 
residual to surgery in February 2002 for the veteran's 
service connected low back disorder.  That claim, which is 
not inextricably intertwined with the current appeal, is 
referred to the RO for appropriate action. 

The issue of entitlement to an evaluation in excess of 20 
percent for low back syndrome with postoperative L5-S1 
laminectomy and re-do bilateral L5-S1 radical discectomy is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.  The veteran and his representative will be 
informed if they are required to take additional action.




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  Following surgery on February 5, 2002, for service 
connected low back disability, the veteran did not experience 
severe postoperative residuals and such surgery did not 
necessitate convalescence beyond May 1, 2002.


CONCLUSION OF LAW

Extension of a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 beyond May 1, 2002, is not 
warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet.App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See slip op. at 3, 7-10.

With regard to the issue of entitlement to extension of a 
temporary total evaluation beyond May 1, 2002, a VCAA letter 
in August 2002 notified the veteran that he should submit or 
identify records of his medical treatment after March 15, 
2002, and any other relevant records to support his claim.  
The RO's letter notified the veteran that VA would attempt to 
obtain any relevant records which he identified but that it 
was still his responsibility to support his claim with 
appropriate evidence.  The veteran was then provided contact 
information if had questions concerning the handling of his 
claim.  In addition, a statement of the case furnished in 
December 2002 set forth 38 C.F.R. § 3.159, VA assistance in 
developing claims, and 38 C.F.R. § 4.30, convalescent 
ratings, and notified the veteran of the reasons for the 
denial of his claim for an extension of a temporary total 
evaluation and of the evidence he might submit to have his 
claim reconsidered.  A supplemental statement of the case 
furnished in February 2003 informed the veteran of the 
meaning of the term "convalescence" in 38 C.F.R. § 4.30 and 
notified him that his lack of employment was not considered 
to have been due to a need for convalescence from surgery in 
February 2002.  That document again advised the veteran of 
the evidence considered and the reasons and bases for the 
determination made.

The RO's letter to the veteran, the statement of the case, 
and the supplemental statement of the case satisfied the 
first three elements of notice discussed in Pelegrini II.  
Although the RO did not explicitly request that the veteran 
provide any evidence in his possession he thought was 
relevant to his claim for an extension of a temporary total 
rating, it did, as noted above, advise him that it was his 
ultimate responsibility to support his claim with appropriate 
evidence such that any deficiency in the wording of the 
notice was a harmless error.  The Board also finds that any 
error in not providing a single notice to the appellant 
covering all content requirements would be harmless and non-
prejudicial, in that the veteran has not identified any 
pertinent records to be obtained by VA and was again advised 
as to the basis for the denial and the evidence needed at his 
personal hearing.  In light of the foregoing, the Board 
concludes that the veteran was afforded adequate notice 
specific to the claim for an extension of a temporary total 
evaluation.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The duty to assist has also been fulfilled with regard to the 
claim for an extension of a temporary total evaluation.  VA 
has obtained private records of the veteran's back surgery in 
February 2002 and of his follow-up care.  The veteran and his 
representative have not identified any additional evidence as 
relevant to his claim.  The record is thus complete with 
regard to the issue of entitlement to an extension of a 
temporary total evaluation beyond May 1, 2002, and the case 
is ready for appellate review on that issue.



II. Legal Criteria

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted for a period of one, 
two, or three months.  Awards are to commence on the day of 
hospital admission and continue for a period of one to three 
months from the first day of the month following hospital 
discharge or outpatient release.  38 C.F.R. § 4.30.

Entitlement to a temporary total convalescence rating is 
warranted if treatment of a service-connected disability 
results in: (1) surgery necessitating at least one month of 
post-operative convalescence); (2) surgery with severe post- 
operative residuals such as incomplete healed surgical 
wounds, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited); 
or immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30.

III. Factual Background and Analysis

On February 5, 2002, at a private hospital, the veteran 
underwent the surgical procedures of re-do bilateral L5-S1 
radical discectomy with posterior lumbar interbody fusion and 
posterior pedicle screw fusion.  Such surgery was for the 
veteran's service connected low back disability.  The veteran 
was discharged from the hospital on February 7, 2002, the 
second post-operative day.  A hospital summary noted that the 
veteran had tolerated surgery well.  Post-operatively, his 
wound was clean, dry, and intact, he was urinating and 
ambulating, and his post-operative pain was controlled with 
medication.  He was then deemed appropriate for home 
discharge and was provided with standard discharge 
instructions, including wound care, prescriptions, and a 
follow-up appointment with the surgeon.

On March 15, 2002, the veteran was seen by the attending 
surgeon for a six-week follow-up appointment.  The veteran 
reported that his pre-operative lower back pain, which had 
been 10 on a scale of one-to-10 was now three-to-four out of 
10 and his left radicular symptoms were almost gone.  The 
veteran still complained of occasional left hip pain at a 
surgical graft site, but, overall, he felt that the surgery 
had helped him quite significantly.  On examination, the 
veteran's motor power was full strength throughout and he had 
no sensory deficit.  His wound looked "quite nice."  X-rays 
confirmed satisfactory position of the surgical hardware and 
interbody tangent graft.  The assessment was that the veteran 
was doing well.  The attending surgeon stated that he was 
quite happy with the progress of the veteran's recovery.  
Plans included another appointment in four-to-five weeks and 
possibly weaning the veteran from a back brace.  

The RO granted entitlement to a temporary total evaluation 
for surgical post-operative convalescence under 38 C.F.R. 
§ 4.30 until April 30, 2002, approximately 11 weeks after the 
veteran's hospital discharge and approximately six weeks 
after his follow-up appointment of March 15, 2002.  The 
competent medical evidence does not show that the veteran had 
severe postoperative residuals such as incomplete healed 
surgical wounds, therapeutic immobilization, application of a 
body cast, the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches with 
regular weight-bearing prohibited.

In his substantive appeal, received in January 2003, the 
veteran stated that, "I have been recuperating from this 
surgery for an anticipated 13 months and based on my medical 
records, I am entitled to an extension of paragraph 30 
surgical recovery benefits until my physician has given 
approval for me to return to work."  The Board does not 
agree that, under the circumstances of this case, the veteran 
required post-operative convalescence from back surgery until 
such time as the attending surgeon cleared him to return to 
work.  At the hearing in March 2004, the veteran testified 
that he has not worked since 1989, more than 12 years prior 
to the surgery in February 2002.  He was thus not working 
when it was decided that he might benefit from repeat back 
surgery.  As the undersigned Veterans Law Judge informed the 
veteran at the hearing in March 2004, in the event that he 
believes that he is precluded from employment by his service-
connected low back disability, he may file a claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disability.  A temporary total evaluation for post-surgical 
convalescence under the provisions of 38 C.F.R. § 4.30 is, 
however, a different benefit.  (Transcript, p. 6).  

The fact that the veteran did not return to work prior to May 
1, 2002, after back surgery in February 2002, although 
considered herein, is not determinative of his entitlement to 
an extension of the temporary total evaluation for post-
surgical convalescence.  A convalescence rating contemplates 
the postsurgical need to recover from the impact of the 
surgery on the condition of one's body.  In the veteran's 
case, the record shows that he sought additional back surgery 
primarily due to severe pain and at his follow-up appointment 
in March 2002 he reported a noticeable diminution of pain.  
His treatment records do not show any post-operative 
complications, such as wound infection.  As such the evidence 
shows an improvement in the veteran's symptoms post-surgery 
and further documents that he tolerated the procedures well 
and had a good recovery without complications and without any 
indicated need for extended convalescence.  

The Board notes the veteran's assertion that he did have a 
post-surgical complication of a loosening of a surgical screw 
that delayed his participation in physical therapy.  In that 
regard the evidence shows a note, dated in December 2002, in 
which the attending surgeon noted that there had been a 
concern about a screw loosening but that, after use of an 
external bone stimulator, it was determined that solid fusion 
had, in fact, been achieved.  In December 2002, the surgeon 
also noted that the veteran's lower back pain was virtually 
gone and that his post-operative course had been delayed by 
the effects of smoking.  None of these findings show that 
post-surgical convalescence within the meaning of 
38 C.F.R. § 4.30 was required beyond May 1, 2002.  

In sum, there is no basis in the record to allow an extension 
of the temporary total evaluation under 38 C.F.R. § 4.30 for 
post-surgical convalescence beyond May 1, 2002, and 
entitlement to that benefit is not established.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b). 
     

ORDER

Entitlement to extension of a temporary total evaluation 
under the provisions of 38 C.F.R. § 4.30 beyond May 1, 2002, 
is denied.


REMAND

With regard to the issue of entitlement to an evaluation in 
excess of 20 percent for low back syndrome, a review of the 
claims file reveals that the RO has not fully complied with 
the duties under the VCAA.

First, VA's Schedule for Rating Disabilities (Rating 
Schedule), as pertains to disabilities of the spine, has been 
amended twice during the pendency of the veteran's claim.  
Although the veteran's spinal disability is currently 
evaluated under Diagnostic Code 5295, pertaining to 
lumbosacral strain, medical evidence also shows 
intervertebral disc pathology.  As such, ratings based on 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 are for consideration.  Diagnostic Code 
5293 was amended effective September 23, 2002.  See 67 Fed. 
Reg. 54,345-54,349 (August 22, 2002).  The revised diagnostic 
code provides for the evaluation of intervertebral disc 
syndrome (pre-operatively or post-operatively) either on the 
total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Although the veteran was advised of the old 
version of Diagnostic Code 5293 in the May 1999 supplemental 
statement of the case, he has not been advised of the revised 
version, and the medical evidence of record contains 
insufficient findings to allow for evaluation using the 
criteria under Diagnostic Code 5293.

Also, effective September 26, 2003, the rating criteria for 
evaluating other spine disorders were amended.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003).  The changes in the 
rating criteria include changes to Diagnostic Codes 5292 and 
5295 that are relevant to the evaluation of the veteran's 
service-connected lumbosacral strain.  The veteran has not 
been advised of these regulatory changes and the RO has not 
yet considered the veteran's appeal under the revised 
Diagnostic Codes.  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), 68 Fed. Reg. 25,179 (2004), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).

Second, the veteran contends that his back symptomatology is 
more severe than reflected by the currently assigned 
percentage rating.  The veteran has not been afforded a VA 
examination for compensation purposes since March 2000.  A 
more contemporary examination is therefore needed in this 
case to ascertain an accurate disability picture prior to 
Board consideration of the rating to be assigned to the 
veteran's back disability.  38 C.F.R. § 3.159(c)(4).  In 
addition, at the hearing in March 2004, the veteran testified 
that he continues to receive treatment at a VA Medical Center 
for his low back disability.  Additional records of such 
treatment should be obtained.

For the above reasons, the case is REMANDED to the RO for the 
following:

1. The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his claim and 
indicating whether the veteran should 
submit such evidence or whether VA will 
obtain and associate such evidence with 
the claims file.  Furthermore, the RO 
should notify the veteran of the 
revisions of the pertinent portions of 
VA's Rating Schedule, see 67 Fed. Reg. 
54,345-54,349 (August 22, 2002) and 68 
Fed. Reg. 51,454-51,458 (August 27, 
2003); see also 69 Fed. Reg. 32449 
(June 10, 2004).

2.  The RO should take the appropriate 
steps to obtain records of the veteran's 
outpatient treatment for his low back 
disability at the VA Medical Center, 
Detroit, Michigan, since September 2003, 
or from any other VA or non-VA medical 
care providers identified by the veteran 
as pertinent to his low back claim.

3.  After the above development has been 
completed and all obtained treatment 
records associated with the claims file, 
the veteran should be afforded a VA 
examination.  The purpose of this 
examination is to determine the severity 
of the veteran's low back syndrome. VA 
should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his or her written report 
that he or she conducted such a review.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.

In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should identify normal 
ranges of low back motion and then state 
the veteran's actual passive and active 
ranges of low back motion in degrees.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible, the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
on use should be assessed in terms of 
additional degrees of limitation of 
motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
examiner should so state.

The examiner should specifically identify 
any evidence of neuropathy or other 
neurological deficit associated with the 
veteran's service-connected low back 
disability, to include characteristic 
pain, demonstrable muscle spasm, and 
absent ankle jerk.  The examiner should 
elicit history concerning the frequency 
and duration of incapacitating episodes 
necessitating bed rest and treatment by a 
physician.  

The examiner is further requested to 
discuss the location, size and appearance 
of scarring attributable to the veteran's 
service-connected low back disability or 
surgery for same and to identify the 
presence and degree, or absence, of any 
functional loss residual to such 
scarring.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's low back and lower extremity 
disabilities on the veteran's ability to 
work.

The rationale for all opinions expressed 
should also be provided.

4.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claim based on consideration of 
all of the evidence of record.  The RO 
should ensure that consideration is given 
to all potentially applicable legal 
criteria, to include the relevant changes 
to VA's Rating Schedule.  If the RO 
denies any benefit sought on appeal, it 
should provide the veteran and his 
representative a supplemental statement 
of the case, which includes appropriate 
citation to any applicable legal criteria 
not already provided to the veteran.  The 
veteran and his representative should be 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103- 
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



